ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the most relevant prior art is Boldrini (WO 2008/114122) in view of MacDonald (US 3,450,529) and Treckmann (DE 2109834; see attached translation).
Boldrini discloses an apparatus (1) for producing a pouch of particulate material (2; pg. 3 ll. 22-24) comprising:
a feed tube (9, 16) configured to deposit a discrete portion of tobacco (100) into a tubular web (18) of flexible material (17; pg. 4 ll. 24-29), the tubular web (18) defining a pouch (2) having an opening (Fig. 1);
a sealing device (20) configured to close the opening to form a closed pouch (2) around the discrete portion of tobacco (100; pg, 6 ll. 16-19);
a knife blade (23) configured to cut the closed pouch (2; pg. 6 ll. 16-19) from the tubular web of flexible material (18; pg. 7 ll. 3-4).
Boldrini fails to disclose the discrete portion of tobacco being a caplet.
MacDonald teaches the creation of a caplet.
It would have been obvious to one having ordinary skill in the art, at the time
applicant's invention was made, to have replaced the discrete portion of tobacco of Boldrini with a tobacco caplet, as taught by MacDonald, in order to easily package 
Boldrini in view of MacDonald fail to disclose compression rollers configured to translate with respect to the closed pouch so as to compress the discrete caplet to a particulate state.
The closest reference to read on this limitation is Treckmann. Treckmann teaches retaining and compressing the discrete caplet back to a particulate state (para. [0024] of the translation; Fig. 1, via elements 46 and 47). However, Treckmann fails to teach the compression rollers (46, 47) being rollers configured to translate with respect to the closed pouch.
Regarding claim 20, the most relevant prior art is Boldrini (WO 2008/114122) in view of MacDonald (US 3,450,529) and Treckmann (DE 2109834; see attached translation).
Boldrini discloses a method of producing a pouch of particulate material (2; pg. 3 ll. 22-24) comprising:
depositing a discrete portion of tobacco (100) into an opening of a pouch (2 ; pg. 4 ll. 8-10);
closing the opening of the pouch (2; pg. 6 ll. 16-19), the discrete portion of tobacco (100) being in the pouch (2; pg. 6 ll. 16-19); and
Boldrini fails to disclose the discrete portion of tobacco being a caplet.
MacDonald teaches the creation of a caplet.
It would have been obvious to one having ordinary skill in the art, at the time

Boldrini in view of MacDonald fail to disclose forming the pouch of particulate material by, retaining the pouch, engaging the discrete caplet with a pair of compression rollers, and translating the pair of compression rollers with respect to the pouch to compress the discrete caplet into a particulate state.
The closest reference to read on this limitation is Treckmann. Treckmann teaches retaining and compressing the discrete caplet back to a particulate state (para. [0024] of the translation; Fig. 1, via elements 46 and 47). However, Treckmann fails to teach the compression rollers (46, 47) being rollers configured to translate with respect to the closed pouch.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731